


    
Exhibit 10.14




Execution Version












PARENT GUARANTY


among




NII HOLDINGS, INC.
as Parent Guarantor




and




CHINA DEVELOPMENT BANK CORPORATION
as Administrative Agent under the Sinosure Credit Agreement and the Non-Sinosure
Credit Agreement








Dated as of September 25, 2013
































Table of Contents
Page
1. DEFINITIONS 4
2. PARENT GUARANTY5




--------------------------------------------------------------------------------




3. LIABILITY OF PARENT GUARANTOR ABSOLUTE6
4. OBLIGATIONS OF PARENT GUARANTOR INDEPENDENT6
5. WAIVERS AND ACKNOWEDGEMENT BY PARENT GUARANTOR7
6. RIGHTS OF FINANCING PARTIES8
7. CONTINUING GUARANTY10
8. SUBORDINATION OF INDEBTEDNESS HELD BY PAReNT GUARANTOR10
9. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT10
10. REPRESENTATIONS AND WARRANTIES OF PARENT GUARANTOR11
10.1 Status11
10.2 Organization11
10.3 Authority and Consents11
10.4 Governing Law and Enforcement11
10.5 No Filing or Stamp Taxes12
10.6 No Default12
10.7 Ranking12
10.8 No Adverse Consequences12
10.9 No Parent Guarantor Material Adverse Effect12


11. COVENANTS OF PARENT GUARANTOR12
11.1 Status12
11.2 Pari Passu Ranking12
11.3 No Parent Guarantor Material Adverse Effect13


12. FATCA DEDUCTION AND GROSS-UP13
12.1 FATCA Deduction and Gross -up by Parent Guarantor13
12.2 FATCA Deduction by Financing Party13
12.3 Tax Benefit and FATCA14
12.4 Administrative Agent’s Assistance14


13. EXPENSES14
14. BENEFIT AND BINDING EFFECT15
15. AMENDMENTS; WAIVERS15
16. SET OFF15
17. NOTICE15
18. REINSTATEMENT15
19. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY
JURY16
20. RELEASE OF LIABILITY OF PARENT GUARANTOR16
21. LIMITATION OF GUARANTEED OBLIGATIONS17
22. COUNTERPARTS17
23. PAYMENTS17
24. HEADINGS DESCRIPTIVE17




--------------------------------------------------------------------------------




































































PARENT GUARANTY




PARENT GUARANTY AGREEMENT (as amended, modified, restated and/or supplemented
from time to time, this “Parent Guaranty”), dated as of September 25th, 2013,
made by NII Holdings Inc., a holding company organized and existing under the
laws of Delaware (the “Parent Guarantor”) in favor of China Development Bank
Corporation, in its capacities as administrative agent (the “Administrative
Agent”) under the Sinosure Credit Agreement and the Non-Sinosure Credit
Agreement, for the benefit of the Financing Parties as defined thereunder.




W I T N E S S E T H :


WHEREAS, (i) Nextel Telecomunicações Ltda. (the “Borrower”), (ii) the persons
listed as guarantors thereunder (the “Guarantors”) and (iii) China Development
Bank Corporation as arranger (the “Arranger”), administrative agent (the
“Administrative agent”) and lender (the “Lender”) have entered into (a) a
US$250,000,000 credit agreement dated as of April 20, 2012, which is supported
by the Sinosure Insurance (the “Sinosure Credit Agreement”) and (b) a US
$250,000,000 credit agreement dated as of April 20, 2013, which is not supported
by the Sinosure Insurance (the “Non-Sinosure Credit Agreement”, together with
the Sinosure Credit Agreement, the “Credit Agreements” and each a “Credit
Agreement”);


WHEREAS, the Borrower has notified the Administrative Agent of its intention to
enter into a series of Permitted Sale Leaseback Transactions and has requested
that the Financing Parties agree to amend certain terms and conditions of each
Credit Agreement to facilitate the consummation of these transactions (such
amendments, the “Amendments”);






--------------------------------------------------------------------------------




WHEREAS, the Borrower is a Subsidiary of the Parent Guarantor; and


WHEREAS, the Parent Guarantor will obtain benefits from the Amendments and,
accordingly, desires to execute this Parent Guaranty to induce the Lender to
agree to the Amendments;


NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Parent Guarantor, the receipt and sufficiency of which are hereby
acknowledged, the Parent Guarantor hereby makes the following representations
and warranties to the Financing Parties and hereby covenants and agrees with the
Financing Parties as follows:


1.
DEFINITIONS.



Terms defined in each Credit Agreement shall have the same meanings when used in
this Parent Guaranty, unless the context otherwise requires. In addition, unless
the context otherwise requires, the following terms shall have the following
meanings:


“Code” means the US Internal Revenue Code of 1986.


“Compliance Date” shall mean the date on which the Administrative Agent receives
the Compliance Certificates delivered by the Borrower pursuant to Section 5.1
(Financial Statements and Other Information) of each Credit Agreement in respect
of the twelve (12) months period ending on June 30, 2015 confirming that it is
in compliance with the financial ratios set out in each Credit Agreement.


“FATCA” means: (i) sections 1471 to 1474 of the Code or any associated
regulations or other official guidance; (ii) any treaty, law, regulation or
other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of paragraph (i) above; or (iii) any
agreement pursuant to the implementation of paragraphs (i) or (ii) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.


“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.


“FATCA Payment” means either: (i) the increase in a payment made by the Parent
Guarantor to a Financing Party under Section 12.1 (FATCA Deduction and Gross-up
by Parent Guarantor) or paragraph (b) of Section 12.2 (FATCA Deduction by
Financing Party); or (ii) a payment under paragraph (d) of Section 12.2 (FATCA
Deduction by Financing Party).


“Guaranteed Obligations” shall have the meaning given to it in Section 2(a)
(Parent Guaranty).


“Parent Guarantor Material Adverse Effect” shall mean a material adverse effect
on (i) the business, operations, condition (financial or otherwise) or
properties of the Parent Guarantor, taken as a whole, (ii) the ability of the
Parent Guarantor to timely perform any of its obligations under this Parent
Guaranty, (iii) the legality, validity or enforceability of any material
provision of the Parent Guaranty, or (iv) any material rights and remedies of
the Financing Parties under this Parent Guaranty.


“US Tax Obligor” means an obligor some or all of whose payments under the
Financing Documents are from sources within the United States for US federal
income tax purposes.


2.
PARENT GUARANTY.



(a)The Parent Guarantor, irrevocably, absolutely and unconditionally guarantees
as a primary obligor and not merely as surety to the Financing Parties the full
and prompt payment when due (whether at the stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise pursuant to the




--------------------------------------------------------------------------------




terms of each Credit Agreement) of (x) the principal of, premium, if any, and
interest on the Notes issued by, and the Loans made to, the Borrower under each
Credit Agreement and (y) all other payment obligations (including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Borrower to the Financing Parties under each Financing Document to which the
Borrower is a party (including, without limitation, indemnities, fees and
interest thereon (including, without limitation, any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in each Credit Agreement, whether or not such interest
is an allowed claim in any such proceeding)), whether now existing or hereafter
incurred under, arising out of or in connection with each such Financing
Document and the due performance and compliance by the Borrower with all of its
payment obligations in all such Financial Documents (all such principal,
premium, interest, liabilities, indebtedness and obligations under this clause
(i) being herein collectively called the “Guaranteed Obligations”);


The Parent Guarantor understands, agrees and confirms that the Financing Parties
may, in accordance with Section 9, enforce this Parent Guaranty up to the full
amount of the Guaranteed Obligations against the Parent Guarantor without
proceeding against the Borrower or against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations. This Parent Guaranty is a guaranty of prompt payment and
performance and not of collection.


(b) Additionally, the Parent Guarantor, unconditionally, absolutely and
irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by the Borrower upon the occurrence in respect of
the Borrower of any of the events specified in Section 7.1(e)(Insolvency),
Section 7.1(g) (Voluntary Insolvency Proceedings (Borrower)) of each Credit
Agreement, and unconditionally, absolutely and irrevocably, promises to pay such
Guaranteed Obligations to the Financing Parties on demand.


3.LIABILITY OF PARENT GUARANTOR ABSOLUTE. The liability of the Parent Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guaranty of the
indebtedness of the Borrower whether executed by such Parent Guarantor or by any
other party, and the liability of the Parent Guarantor hereunder shall not be
affected or impaired by any circumstance or occurrence whatsoever, including,
without limitation: (a) any direction as to application of payment by the
Borrower or any other party, (b) any other continuing or other guaranty,
undertaking or maximum liability of any other party as to the Guaranteed
Obligations, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution, termination or increase, decrease or change in
personnel by the Borrower, (e) the failure of the Parent Guarantor to receive
any benefit from or as a result of its execution, delivery and performance of
this Parent Guaranty, (f) any payment made to any Financing Party on the
indebtedness which any Financing Party repays the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and the Parent Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, (g)
any action or inaction by the Financing Parties as contemplated in Section 6
hereof or (h) any invalidity, rescission, irregularity or unenforceability of
all or any part of the Guaranteed Obligations or of any security therefor.


4. OBLIGATIONS OF PARENT GUARANTOR INDEPENDENT. The obligations of the Parent
Guarantor hereunder are independent of the obligations of any other guarantor or
the Borrower, and a separate action or actions may be brought and prosecuted
against the Parent Guarantor whether or not action is brought against any other
guarantor or the Borrower and whether or not any other guarantor or the Borrower
be joined in any such action or actions. The Parent Guarantor waives (to the
fullest extent permitted by applicable law) the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment to the Borrower or other circumstance with operates to toll any statute
of limitations as the Borrower shall operate to toll the statute of limitations
as to the Parent Guarantor.




5.WAIVERS AND ACKNOWLEDGEMENT BY PARENT GUARANTOR.




--------------------------------------------------------------------------------




            
(a) The Parent Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of the Parent Guaranty and notice of the
existence, creation or incurrence of any new or additional liability to which it
may apply, and waives promptness, diligence, presentment, demand of payment,
demand for performance, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
other Financing Party against, and any other notice to, any party liable thereon
(including the Parent Guarantor, any other guarantor or the Borrower) and the
Parent Guarantor further hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
proof of reliance by any Financing Party upon this Parent Guaranty, and the
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, modified, supplemented or
waived, in reliance upon this Parent Guaranty.


(b) The Parent Guarantors any right to require the Administrative Agent or any
other Financing Party to: (i) proceed against the Borrower, any other guarantor
of the Guaranteed Obligations or any other party; (ii) proceed against or
exhaust any security held from the Borrower or any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Financing Parties’ power whatsoever. The Parent Guarantor waives any defense
based on or arising out of any defense of the Borrower, any other guarantor of
the Guaranteed Obligations or any other party other than payment in full in cash
of the Guaranteed Obligations, including, without limitation, any defense based
on or arising out of the disability of the Borrower, any other guarantor of the
Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full in cash of
the Guaranteed Obligations. The Financing Parties may, at their election,
foreclose on any collateral serving as security held by the Administrative
Agent, the Security Agent or the other Financing Parties by one or more judicial
or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Financing Parties may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of the Parent Guarantor hereunder except to
the extent the Guaranteed Obligations have been paid in full in cash. The Parent
Guarantor waives any defense arising out of any such election by the Financing
Parties, even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of the Parent Guarantor against the Borrower, any other guarantor of the
Guaranteed Obligations or any other party or any security.








(c) The Parent Guarantor has knowledge and assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition, affairs and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
the Parent Guarantor assumes and incurs hereunder, and has adequate means to
obtain from the Borrower on an ongoing basis information relating thereto and
the Borrower’s ability to pay and perform the Guaranteed Obligations, and agrees
to assume the responsibility for keeping, and to keep, so informed for so long
as this Parent Guaranty is in effect. The Parent Guarantor acknowledges and
agrees that (x) the Financing Parties shall have no obligation to investigate
the financial condition or affairs of the Borrower for the benefit of the Parent
Guarantor nor to advise the Parent Guarantor of any fact respecting, or any
change in, the financial condition, assets or affairs of the Borrower that might
become known to any Financing Party at any time, whether or not such Financing
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to the Parent Guarantor, or might (or does) increase the risk
of the Parent Guarantor as guarantor hereunder, or might (or would) affect the
willingness of the Parent Guarantor to continue as a guarantor of the Guaranteed
Obligations hereunder and (y) the Financing Parties shall have no duty to advise
the Parent Guarantor of information known to them regarding any of the
aforementioned circumstances of risks.






--------------------------------------------------------------------------------




(d) The Parent Guarantor hereby acknowledges and agrees that no Financing Party
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of the Parent Guarantor or in payment of any or all of the liabilities of
the Borrower under the Financing Documents or the obligation of the Parent
Guarantor hereunder or (b) to pursue any other remedy that the Parent Guarantor
may or may not be able to pursue itself any right which the Parent Guarantor
hereby waives.


(e) The Parent Guarantor warrants and agrees that each of the waivers set forth
in Section 4 and in this Section 5 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.


6. RIGHTS OF FINANCING PARTIES. Subject to Section 5, the Parent Guarantor
acknowledges that any Financing Party may (except as shall be required by
applicable statute and cannot be waived) at any time and from time to time
without consent of, or notice to, the Parent Guarantor, without incurring
responsibility to the Parent Guarantor, without impairing or releasing the
obligations or liabilities of the Parent Guarantor hereunder, upon or without
any terms or conditions and in whole or in part:
    
(a)
change the manner, place or terms of payment of, and/or change,

increase or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including, without limitation, any increase
or decrease in the rate of interest thereon or the principal amount thereof),
any security therefor, or any liability incurred directly or indirectly in
respect thereof, and the Parent Guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, increased, accelerated, renewed
or altered;




(b)take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;


(c)exercise or refrain from exercising any rights against the Borrower, any
other guarantor of the Borrower, or others or otherwise act or refrain from
acting;


(d)release or substitute any one or more endorsers, other guarantors, the
Borrower or other obligors;


(e)settle or compromise any of the Guaranteed Obligations, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and may subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of the
Borrower to creditors of the Borrower other than the Financing Parties;


(f)apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Financing Parties regardless of what
liabilities of the Borrower remain unpaid;


(g)consent to or waive any breach of, or any act, omission or default under, any
of the Financing Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Financing Documents
or any of such other instruments or agreements;


(h)act or fail to act in any manner which may deprive the Parent Guarantor of
its right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to this Parent Guaranty at any time prior to the
irrevocable payment in full in cash of all the Guaranteed Obligations; and/or




--------------------------------------------------------------------------------






(i)take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of the Parent Guarantor from its liabilities under the Parent Guaranty
(including, without limitation, any action or omission whatsoever that might
otherwise vary the risk of the Parent Guarantor or constitute a legal or
equitable defense to or discharge the liabilities of a guarantor or surety or
that might otherwise limit recourse against the Parent Guarantor).
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Financing Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Parent Guaranty,
and this Parent Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full in cash of the Guaranteed Obligations.




7. CONTINUING GUARANTY. This Parent Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Financing Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Financing Party would
otherwise have. No notice to or demand on the Parent Guarantor in any case shall
entitle the Parent Guarantor to any other further notice or demand in similar or
other circumstances or constitute a waiver of the rights of any Financing Party
to any other further action in any circumstances without notice or demand. It is
not necessary for any Financing Party to inquire into the capacity or powers of
the Borrower or the officers, directors, partners or agents acting or purporting
to act on its or their behalf, and any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.


8. SUBORDINATION OR INDEBTEDNESS HELD BY PARENT GUARANTOR. Any indebtedness of
the Borrower now or hereafter held by the Parent Guarantor is herby subordinated
to the indebtedness of the Borrower to the Financing Parties; and such
indebtedness of the Borrower to the Parent Guarantor, if the Administrative
Agent or the Security Agent, after an Event of Default has occurred and is
continuing, so requests, shall be collected, enforced and received by the Parent
Guarantor as trustee for the Financing Parties and be paid over to the Financing
Parties on account of the indebtedness of the Borrower or such other Guaranteed
Party to the Financing Parties, but without affecting or impairing in any manner
the liability of the Parent Guarantor under the provisions of this Parent
Guaranty. Notwithstanding the aforementioned, the Parent Guarantor may receive
scheduled payments on the indebtedness of the Borrower held by the Parent
Guarantor (other that the Subordinated Restricted Intercompany Indebtedness),
provided that no Default has occurred. Prior to the transfer by the Parent
Guarantor of any note or negotiable instrument evidencing any indebtedness of
the Borrower to such Parent Guarantor, the Parent Guarantor shall mark such note
or negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, the Parent
Guarantor hereby agrees with the Financing Parties that it will not exercise any
right of subrogation which it may at any time otherwise have as a result of this
Parent Guaranty (whether contractual, under Section 509 of the Bankruptcy Code
or otherwise) until all Guaranteed Obligations have been irrevocably paid in
full in cash; provided, that if any amount shall be paid to the Parent Guarantor
on account of such subrogation rights at any time prior to the irrevocable
payment in full in cash of all the Guaranteed Obligations, such amount shall be
held in trust for the benefit of the Financing Parties and shall forthwith be
paid to the Administrative Agent for the benefit of the Financing Parties to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Financing Documents or, if the
Financing Documents do not provide for the application of such amount, to be
held by the Financing Parties as collateral security for any Guaranteed
Obligations thereafter existing.


9. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT.




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained elsewhere in this Parent
Guaranty, the Financing Parties agree (by their acceptance of the benefits of
this Parent Guaranty) that this Parent Guaranty may be enforced only by the
action of the Administrative Agent, acting upon the instructions of the Required
Lenders and that no other Financing Party shall have any right individually to
seek to enforce or to enforce the Parent Guaranty, it being understood and
agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Financing Parties upon the terms of this Parent
Guaranty. The Financing Parties further agree that this Parent Guaranty may not
be enforced against any director, officer, employee, partner, member or
stockholder of the Parent Guarantor. It is understood and agreed that the
agreement in this Section 9 is among and solely for the benefit of the Financing
Parties and that, if the Required Lenders so agree (without requiring the
consent of the Parent Guarantor), the Parent Guaranty may be directly enforced
by any Financing Party.


10. REPRESENTATIONS AND WARRANTIES OF PARENT GUARANTOR.
In order to induce the Financing Parties to enter into the Amendment, the Parent
Guarantor represents, warrants and covenants as of the date hereof that:


10.1 Status. The Parent Guarantor is not a US Tax Obligor.


10.2 Organization. The Parent Guarantor is duly organized, validly existing and
in good standing under the laws of Delaware. The Parent Guarantor is duly
authorized and qualified to do business and is in good standing in its
jurisdiction of incorporation and in jurisdictions in which the conduct of its
business requires it to so qualify. The Parent Guarantor has the requisite
corporate power and authority to execute, deliver and perform this Parent
Guaranty.


10.3 Authority and Consents.


(a) The execution, delivery and performance by the Parent Guarantor of this
Parent Guaranty and the transactions contemplated by it; (i) have been duly
authorized by all necessary corporate action; (ii) will not breach, contravene,
violate, conflict with or constitute a default under (A) any of its Charter
Documents, (B) any applicable Law or (C) any contract, loan, agreement,
indenture, mortgage, lease or other instrument to which it is a party or by
which it or any of its properties may be bound or affected, including all
Governmental Approvals; and (iii) will not result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of the
Parent Guarantor.


(b)This Parent Guaranty (i) has been duly executed and delivered by the Parent
Guarantor and (ii) when executed and delivered by each of the other parties
thereto will be the legal, valid and binding obligation of the Parent Guarantor
enforceable against the Parent Guarantor in accordance with its terms, except as
enforceability thereof may be limited by insolvency, moratorium, bankruptcy or
similar laws affecting the enforcement of creditors’ rights generally.


(c)All authorizations required to make this Parent Guarantee admissible in
evidence in its jurisdiction of incorporation have been obtained or effected and
are in full force and effect.


10.4 Governing Law and Enforcement.
(a) The choice of governing law of this Parent Guaranty will be recognized and
enforced in the relevant jurisdictions.


(b) Any judgment obtained in relation to this Parent Guaranty in the
jurisdiction of the governing law of this Parent Guaranty will be recognized and
enforced in the relevant jurisdictions.


10.5 No Filing or Stamp Taxes. Under the Laws of Delaware it is not necessary
that this Parent Guaranty be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to this Parent Guaranty or the
transactions contemplated by this Parent Guaranty.






--------------------------------------------------------------------------------




10.6 No Default. No Default or Event of Default has occurred and is continuing.


10.7 Ranking. The rights and claims of the Financing Parties against the Parent
Guarantor under this Parent Guaranty at all times rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors except those
creditors whose claims are mandatorily preferred by laws of general application
to companies.


10.8 No Adverse Consequences.


(a) It is not necessary under the laws of its relevant jurisdictions, (i) in
order to enable any Financing Party to enforce its rights under this Parent
Guaranty, or (ii) by reason of the execution of this Parent Guaranty or the
performance by it of any of its obligations under this Parent Guaranty, that any
Financing Party should be licensed, qualified or otherwise entitled to carry on
business in any of its relevant jurisdictions.


(b) No Financing Party is or will be deemed to be resident, domiciled or
carrying on business in its relevant jurisdictions by reason only of the
execution, performance and/or enforcement of this Parent Guaranty.


10.9 No Parent Guarantor Material Adverse Effect. No event, condition or
circumstance has occurred which has had or could reasonably be expected to have
a Parent Guarantor Material Adverse Effect.






11. COVENANTS OF PARENT GUARANTOR.


11.1 Status. The Parent Guarantor shall ensure that it will not become a US Tax
Obligor.


11.2 Pari Passu Ranking. The Parent Guarantor shall ensure that all of its
obligations under this Parent Guaranty rank at all times at least pari passu
with all other present and future unsecured and unsubordinated Indebtedness.


11.3 No Parent Guarantor Material Adverse Effect. No event, condition or
circumstance shall exist or shall have occurred which has or could reasonably be
expected to have a Parent Guarantor Material Adverse Effect.


12. FATCA DEDUCTION AND GROSS-UP.


12.1 FATCA Deduction and Gross-up by Parent Guarantor.


(a)If the Parent Guarantor is required to make a FATCA Deduction, it shall make
the FATCA Deduction and any payment required in connection with that FATCA
Deduction within the time allowed and in the minimum amount required by FATCA.


(b)If a FATCA Deduction is required to be made by the Parent Guarantor, the
amount of the payment due from the Parent Guarantor shall be increased to an
amount which (after making any FATCA Deduction) leaves an amount equal to the
payment which would have been due if no FATCA Deduction had been required.


(c)The Parent Guarantor shall promptly upon becoming aware that it must make a
FATCA Deduction (or that there is any change in rate or the basis of a FATCA
Deduction) notify the Administrative Agent accordingly. Similarly, a Financing
Party shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Financing Party. If the Administrative Agent receives
such notification from a Financing Party it shall notify the Parent Guarantor.






--------------------------------------------------------------------------------




(d)Within thirty (30) days of making either a FATCA Deduction or any payment
required in connection with that FATCA Deduction, the Parent Guarantor shall
deliver to the Administrative Agent for the benefit of the Financing Party
entitled to the payment evidence reasonably satisfactory to that Financing Party
that the FATCA Deduction has been made or (as applicable) any appropriate
payment paid to the relevant governmental or taxation authority.


12.2 FATCA Deduction by Financing Party.


(a)Each Financing Party may make any FATCA Deduction it is required by FATCA to
make, and any payment required in connection with that FATCA Deduction, and no
Financing Party shall be required to increase any payment in respect of which it
makes such a FATCA Deduction or otherwise compensate the recipient of the
payment for that FATCA Deduction. A Financing Party which becomes aware that it
must make a FATCA Deduction in respect of a payment to another Financing Party
(or that there is any change in the rate or the basis of such FATCA Deduction)
shall notify the Financing Party and the Administrative Agent.


(b)If an Administrative Agent is required to make a FATCA Deduction in respect
of a payment to a Financing Party under a Financing Document which relates to a
payment by the Parent Guarantor, the amount of the payment due from the Parent
Guarantor shall be increased to an amount which (after the Administrative Agent
has made such FATCA Deduction), leaves the Administrative Agent with an amount
equal to the payment which would have been made by the Administrative Agent if
no FATCA Deduction had been required.


(c)Each Administrative Agent shall promptly upon becoming aware that it must
make a FATCA deduction in respect of a payment to a Financing Party under a
Financing Document which relates to a payment by the Parent Guarantor (or that
there is any change in the rate or the basis of such a FATCA Deduction) notify
the Parent Guarantor and the relevant Financing Party.


(d)The Parent Guarantor shall (within three Business Days of demand by the
Administrative Agent) pay to a Financing Party an amount equal to all the
reasonable and documented loss, liability or cost (directly or indirectly)
suffered or determined to be suffered by that Financing Party as a result of
another Financing Party making a FATCA Deduction in respect of a payment due to
it under a Financing Document. This paragraph shall not apply to the extent a
loss, liability or cost is compensated for by an increased payment under
paragraph (b) above.


(e)A Financing Party making, or intending to make, a claim under paragraph (d)
above shall promptly notify the Administrative Agent of the FATCA Deduction
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Parent Guarantor.


12.3 Tax Benefit and FATCA.


If the Parent Guarantor makes a FATCA Payment and the relevant Financing Party
determines that:


(a)a Tax Benefit is attributable to an increased payment of which that FATCA
Payment forms part, to that FATCA Payment or to a FATCA Deduction in consequence
of which that FATCA Payment was required; and


(b)that Financing Party has obtained, utilized and retained that Tax Benefit,
the Financing Party shall pay an amount to the Parent Guarantor which that
Financing Party determines will leave it (after the payment) in the same
after-Tax position as it would have been in had the FATCA Payment not been
required to be made by the Parent Guarantor.






--------------------------------------------------------------------------------




12.4 Administrative Agent’s Assistance. The Administrative Agent shall use
reasonable efforts to provide the Parent Guarantor (at the Parent Guarantor’s
written request) with available factual documentation as permitted by relevant
laws and regulations of the People’s Republic of China and any agreements
entered into by the Administrative Agent to determine if any FATCA Deduction is
required in respect of a payment payable to any Financing Party under a
Financing Document which relates to a payment by the Parent Guarantor. The
Parent Guaranty agrees that it shall pay all costs and expenses incurred by the
Administrative Agent or any Financing Party in complying with this provision.


13. EXPENSES. The Parent Guarantor hereby agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and each other
Financing Party in connection with the enforcement of this Parent Guaranty and
the protection of the Financing Parties’ rights hereunder and any amendment,
waiver or consent relating hereto (including, in each case, without limitation,
the reasonable fees and disbursements of counsel (Including in-house counsel)
employed by the Administrative agent and each other Financing Party).


14. BENEFIT AND BINDING EFFECT. This Parent Guaranty shall be binding upon the
Parent Guarantor and its successors and assigns and shall inure to the benefit
of the Financing Parties and their successors and assigns.


15. AMENDMENTS; WAIVERS. Neither this Parent Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except with the written consent
of the Parent Guarantor and with the written consent of either (x) the Required
Lenders (or, to the extent required by Section 10.12 (Amendment or Waiver) of
each Credit Agreement, with the written consent of each Lender) at all times
prior to the time at which all Guaranteed Obligations have been paid in full.


16. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent or any other Financing Party, acting upon instructions from the Required
Lenders, is hereby authorized, at any time or from time to time, without notice
to the Parent Guarantor or to any other Person, any such notice being expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by any Financing
Party to or for the credit or the account of the Parent Guarantor, against and
on account of the obligations and liabilities of the Parent Guarantor to any
Financing Party under this Parent Guaranty, irrespective of whether or not such
Financing Party shall have made any demand hereunder and although said
obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.


17. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telegraph, telex, telecopy, cable or courier service and
all such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or the Parent Guarantor shall not be
effective until received by the Administrative Agent or the Parent Guarantor, as
the case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Financing Party, as provided
in each Credit Agreement and (ii) in the case of the Parent Guarantor, at its
address set forth opposite its signature page below, or in any case at such
other address as any of the Persons listed above may hereafter notify the others
in writing.


18. REINSTATEMENT. If any claim is ever made upon any Financing Party for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower), then
and in such event the Parent Guarantor agrees that any such judgment, decree,
order, settlement or




--------------------------------------------------------------------------------




compromise shall be binding upon the Parent Guarantor, notwithstanding any
revocation hereof or the cancellation of any Note or any other instrument
evidencing any liability of the Borrower, and the Parent Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.


19. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
THIS PARENT GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE FINANCING PARTIES AND
OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. Each Party hereby submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York and the courts of the State of New York
sitting in the City of New York or any appellate courts of any of them, for the
purposes of any action or proceeding arising out of or relating to this Parent
Guaranty or the transactions contemplated hereby. The Parent Guarantor hereby
further irrevocably waives any claim that any such courts lack jurisdiction over
the Parent Guarantor, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Parent Guaranty brought in any of the aforesaid
courts, that any such court lacks jurisdiction over such Parent Guarantor. The
Parent Guarantor further irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Parent Guarantor at its address set forth opposite its signature below, such
service to become effective 30 days after such mailing. The Parent Guarantor
hereby irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder that such service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any of the Financing
Parties to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Parent Guarantor in any other
jurisdiction.


(b) The Parent Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue or any of the aforesaid actions or proceeding arising out of
or in connection with this Parent Guaranty brought in the courts referred to in
clause (a) above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that such action or proceeding brought in any such
court has been brought in an inconvenient forum.


(c)THE PARENT GUARANTOR AND EACH FINANCING PARTY (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS PARENT GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PRO-CEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS PARENT GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.


20. RELEASE OF LIABILITY OR PARENT GUARANTOR. The Parent Guarantor shall on the
Compliance Date be released from this Parent Guaranty automatically and without
further action and this Parent Guaranty shall terminate, and have no further
force or effect; provided that no Event of Default has occurred and is
continuing.




(b) The Parent Guarantor may at any time prior to the Compliance Date, procure
other guarantees or other credit support in replacement of the Parent Guaranty
to guarantee the payment of any and all Guaranteed Obligations and the Parent
Guarantor shall be released from this Parent Guaranty upon the satisfaction of
the Administrative Agent of such replacement.


21. LIMITATION ON GUARANTEED OBLIGATIONS. The Parent Guarantor and each
Financing Party (by its acceptance of the benefits of this Parent Guaranty)
hereby confirms that it is its intention that this Parent Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act or any similar Federal or state law.
To effectuate the foregoing intention, the Parent Guarantor and each Financing
Party (by its acceptance of the benefits of this Parent Guaranty)




--------------------------------------------------------------------------------




hereby irrevocably agrees that the Guaranteed Obligations guaranteed by the
Parent Guarantor shall be limited to such amount as will, after giving effect to
such maximum amount and all other (contingent or otherwise) liabilities of the
Parent Guarantor that are relevant under such laws, result in the Guaranteed
Obligations in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.


22. COUNTERPARTS. This Parent Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Parent Guarantor and
the Administrative Agent.


23. PAYMENTS. All payments made by the Parent Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the Borrower under Section 2.8 (Net Payments) of each Credit
Agreement.


24. HEADINGS DESCRIPTIVE. The headings of the several sections of this Parent
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Parent Guaranty.

* * *




























IN WITNESS WHEREOF, The Parent Guarantor has caused this Parent Guaranty to by
executed and delivered as of the date first above written.


NII HOLDINGS INC., as Parent Guarantor


Notice Address:
Address: 1875 Explorer Street, Suite 1000
Reston, VA 20190
Attention: Chief Commercial Counsel
Telephone: +1 (703) 547 5217
Facsimile No.: +1 (703) 390 7170
Email:financial.operations@nextel.com.br










By:     /S/ DANIEL E. FREIMAN
Name: Daniel E. Freiman
Title:     Vice President, Treasurer




--------------------------------------------------------------------------------






Accepted and Agreed to:




CHINA DEVELOPMENT BANK CORPORATION, as Administrative Agent under each Credit
Agreement


Notice Address:
Address: 14th Floor, CITIC Tower, No. 1093 Shennan Zhong Road,
Guangdong Province, Shenzhen 518031, China
Attention: Che Nan
Telephone No.: +86 (755) 2594 2783
Facsimile No.: +86 (755) 2598 7725
Email: chenan@cdb.com.cn






By:     /S/ WANG WEZDONG
Name:     Wang Wezdong
Title:     General Manager














